NOT RECOMMENDED FOR PUBLICATION
                              File Name: 17a0504n.06

                                         No. 15-3101                           FILED
                                                                          Aug 29, 2017
                         UNITED STATES COURT OF APPEALS               DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT

JUAN ESQUIVEL-QUINTANA,                                )
                                                       )
                                                           ON PETITION FOR REVIEW
       Petitioner,                                     )
                                                           FROM THE UNITED STATES
                                                       )
                                                           BOARD OF IMMIGRATION
v.                                                     )
                                                           APPEALS
                                                       )
JEFFERSON B. SESSIONS, III, Attorney                   )
General,                                               )
                                                           ORDER
                                                       )
       Respondent.


       Before: BOGGS, SUTTON, and COOK, Circuit Judges.

       BOGGS, Circuit Judge. In light of the Supreme Court’s decision in Esquivel-Quintana

v. Sessions, 137 S. Ct. 1562, 1573 (2017), we hereby VACATE the Order of the Board of

Immigration Appeals dated January 9, 2015, and REMAND for further proceedings consistent

with the opinion of the Supreme Court.